MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                                Dec 30 2019, 10:55 am
court except for the purpose of establishing
the defense of res judicata, collateral                                       CLERK
                                                                          Indiana Supreme Court
                                                                             Court of Appeals
estoppel, or the law of the case.                                              and Tax Court




APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Roderick Bunnell                                         Curtis T. Hill, Jr.
Plainfield, Indiana                                      Attorney General of Indiana

                                                         Marjorie Lawyer-Smith
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Roderick Bunnell,                                        December 30, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-864
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Sheila A. Carlisle,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         49G03-9807-PC-117604



Barteau, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-864 | December 30, 2019                  Page 1 of 7
                                      Statement of the Case
[1]   Roderick Bunnell appeals the denial of his motion to correct erroneous

      sentence. We affirm.


                                                    Issue
[2]   Bunnell raises one issue, which we restate as: whether the trial court erred in

      denying his motion to correct erroneous sentence.


                               Facts and Procedural History
[3]   A jury determined Bunnell was guilty of criminal deviate conduct, attempted

      rape, and criminal confinement. He was also determined to be an habitual

      offender. The trial court imposed a sentence of thirty years, with “140 days

      credit time.” Appellant’s App. Vol. 2, p. 6. Bunnell appealed, and a panel of

      this Court affirmed his convictions. Bunnell v. State, Case No. 49A02-9901-CR-

      26 (Ind. Ct. App. July 16, 1999), trans. denied.


[4]   Next, Bunnell filed a petition for post-conviction relief, which he later

      withdrew. In 2005, 2006, and 2007, he filed motions for additional jail credit

      time, which the trial court denied. Also, in 2007, Bunnell filed a motion to

      correct erroneous sentence, which the trial court denied.


[5]   In 2008, Bunnell filed another motion for additional jail credit time. The trial

      court ordered the State to file a response. The court denied Bunnell’s motion

      after the State filed its response.



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-864 | December 30, 2019   Page 2 of 7
[6]    Bunnell later refiled his petition for post-conviction relief, and the parties

       submitted evidence by affidavit. On July 15, 2011, the post-conviction court

       denied Bunnell’s petition.


[7]    In 2012, the Indiana Department of Correction (“DOC”) released Bunnell to

       parole. He later violated the terms of his parole and was returned to the DOC.

       In 2015, Bunnell filed another motion for jail time credit, which the trial court

       denied.


[8]    Next, Bunnell filed with this Court a petition for leave to file a successive

       petition for post-conviction relief. A panel of this Court denied Bunnell’s

       petition. Bunnell v. State, 49A02-1606-SP-1361 (Ind. Ct. App. July 18, 2016).


[9]    On February 16, 2018, Bunnell filed another petition for additional credit time.

       On March 14, 2018, the State filed a response in opposition and a motion for

       summary disposition. The trial court granted the State’s request and summarily

       denied Bunnell’s petition.


[10]   On March 14, 2019, Bunnell filed another motion to correct erroneous

       sentence, along with a supporting memorandum. The trial court denied

       Bunnell’s motion on March 15, 2019. This appeal followed.


                                    Discussion and Decision
[11]   Bunnell argues the original sentencing court failed to award him all of the credit

       time to which he was entitled arising from his presentencing confinement. The



       Court of Appeals of Indiana | Memorandum Decision 19A-CR-864 | December 30, 2019   Page 3 of 7
       State responds that under the Indiana Supreme Court’s precedent, Bunnell has

       failed to demonstrate reversible error.


[12]   Motions to correct erroneous sentence are governed by Indiana Code section

       35-38-1-15 (1983), which provides:


               If the convicted person is erroneously sentenced, the mistake
               does not render the sentence void. The sentence shall be
               corrected after written notice is given to the convicted person.
               The convicted person and his counsel must be present when the
               corrected sentence is ordered. A motion to correct sentence must
               be in writing and supported by a memorandum of law
               specifically pointing out the defect in the original sentence.


[13]   When an error related to sentencing occurs, it is in the best interests of all

       concerned that it be immediately discovered and corrected. Robinson v. State,

       805 N.E.2d 783, 786 (Ind. 2004). The purpose of Indiana Code section 35-38-1-

       15 is to provide prompt, direct access to an uncomplicated legal process for

       correcting the occasional erroneous or illegal sentence. Davis v. State, 937

       N.E.2d 8, 10 (Ind. Ct. App. 2010), trans. denied.


[14]   A motion to correct erroneous sentence is “narrowly confined to claims

       apparent from the face of the sentencing judgment.” Robinson, 805 N.E.2d at

       787. “Claims that require consideration of the proceedings before, during, or

       after trial may not be presented by way of a motion to correct sentence.” Id.

       “An allegation by an inmate that the trial court has not included credit time

       earned in its sentencing is the type of claim appropriately advanced by a motion

       to correct sentence.” Neff v. State, 888 N.E.2d 1249, 1251 (Ind. 2008).

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-864 | December 30, 2019   Page 4 of 7
[15]   We review a trial court’s ruling on a motion to correct erroneous sentence for

       an abuse of discretion. Woodcox v. State, 30 N.E.3d 748, 750 (Ind. Ct. App.

       2015). An abuse of discretion occurs when a trial court’s decision is “clearly

       against the logic and effect of the facts and circumstances.” Joyner v. State, 678

       N.E.2d 386, 390 (Ind. 1997).


[16]   Bunnell argues the sentencing order is erroneous because, in addition to

       receiving 140 days for time spent in presentencing confinement, he was entitled

       to an additional day of credit time for each day he was jailed, and the order

       does not explicitly award an additional 140 credit days. The State does not

       dispute that Bunnell was entitled to the additional 140 days of good credit time.

       Instead, the State claims the Indiana Supreme Court’s decision in Robinson

       disposes of Bunnell’s claim. We agree.


[17]   In Robinson, a defendant claimed the trial court’s sentencing order was

       erroneous because it failed “to separately include designation of both time

       served and the amount of credit time thus earned.” 805 N.E.2d at 788. The

       Indiana Supreme Court, citing Indiana Code section 35-38-3-2, noted that trial

       courts are required to set forth the amount of credit time earned for

       presentencing confinement. The Court further stated many trial courts had

       failed to include credit time earned in their sentencing orders, perhaps due to

       “inconsistent . . . direction” from appellate courts. Id. at 792.


[18]   As a result, the Indiana Supreme Court clarified, “a trial court's sentencing

       judgment must include both days imprisoned before sentencing and the credit


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-864 | December 30, 2019   Page 5 of 7
       time earned thereby, thus reflecting any credit time deprivation imposed before

       sentencing.” Id. When a sentencing order sets forth days spent in presentence

       confinement but fails to mention credit time earned, the Indiana Supreme Court

       adopted the following appellate presumption: such an order “shall be

       understood by courts and by the Department of Correction automatically to

       award the number of credit time days equal to the number of pre-sentence

       confinement days.” Id.


[19]   A panel of this Court applied the Robinson presumption in Pettiford v. State, 808

       N.E.2d 134 (Ind. Ct. App. 2004). In Pettiford, the sentencing order stated the

       number of days Pettiford had served in presentence confinement, but the order

       omitted the number of days of “good time credit.” Id. at 135. Pettiford filed a

       motion to correct erroneous sentence, which the trial court denied. The Court

       of Appeals noted that, according to the holding in Robinson, courts presume an

       award of pre-sentence confinement time includes an equal number of credit

       time days. As a result, the sentencing judgment was correct, and the trial court

       did not err in denying Pettiford’s motion to correct erroneous sentence.


[20]   In Bunnell’s case, applying the reasoning set forth in Robinson and Pettiford, we

       understand the original sentencing order as awarding an amount of good time

       credit equal to the number of days served in presentencing confinement. The

       sentencing order complies with statutory mandates and does not need to be

       corrected.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-864 | December 30, 2019   Page 6 of 7
[21]   Bunnell further claims the DOC has erroneously failed to include 140 days of

       good time credit in calculating his earliest possible release date. That claim

       goes beyond the face of his sentencing order and may not be raised in a motion

       to correct erroneous sentence. The trial court did not abuse its discretion in

       denying Bunnell’s motion to correct erroneous sentence.


                                                Conclusion
[22]   For the reasons stated above, we affirm the judgment of the trial court.


[23]   Affirmed.


       Najam, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-864 | December 30, 2019   Page 7 of 7